248 Ind. 29 (1966)
221 N.E.2d 885
IN RE BRADBURN.
No. 30,834.
Supreme Court of Indiana.
Filed December 21, 1966.
Arthur L. Bradburn, pro se.
PER CURIAM.
The Disciplinary Commission of this court has filed an information for the disbarment of the respondent, Arthur L. Bradburn, an attorney of Lake County, Indiana. The proceedings come to us pursuant to Rule 3-22. The Honorable Marvin D. McLaughlin was appointed by this court as a commissioner to hear the evidence and to report his findings and conclusions with recommendations.
The hearing was held before the commissioner. He has filed a transcript of the evidence taken, along with his findings, conclusions, and recommendations. In brief, the commissioner found that the respondent, Arthur L. Bradburn, accepted the sum of $15,000.00 from one Mr. McMaken; that the respondent was to give a portion of said sum to other council members of the City Council of Hammond, Indiana, with the understanding that the City Council of Hammond, Indiana, was to pass an ordinance permitting Mr. McMaken's company to mine sand from a location in the city of Hammond. The commissioner further found that the respondent, Arthur L. Bradburn, turned over some of the money to various other council members, and that he retained $5,000.00 of said sum. *30 The respondent, Arthur L. Bradburn, did not report said $5,000.00 on his Federal Income Tax Return. He was charged in Federal Court with filing a fraudulent income tax return for failing to report said sum, and entered his plea of guilty to the charge against him in Federal Court. The commissioner recommended that the respondent, Arthur L. Bradburn, be suspended from the role of attorneys licensed to practice law in the State of Indiana for a period of three years.
The respondent has filed Exceptions to Commissioner's Finding of Fact. However, an examination of the exceptions filed by the respondent does not raise any question which we deem worthy of further comment. The transcript of the evidence itself amply sustains the findings of the commissioner. The transcript includes testimony of the respondent taken before the commissioner in this cause and also testimony given by the respondent in prior Federal Court proceedings. The respondent's testimony in essence admits most of the material fact found by the commissioner.
The report and recommendation of the commissioner is therefore in all things approved, and the respondent is hereby suspended from the further practice of law in the State of Indiana for a period of three years from this date.
NOTE.  Reported in 221 N.E.2d 885.